Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of Claims

	Response to restriction requirement filed 04/22/2022 is acknowledged.  Applicant elected, without traverse, Group I, claims 21-29.  Claims 30-51 are canceled. 


Information Disclosure Statement


Applicants’ Information Disclosure Statements filed  02/05/2019, 08/29/2018, and 05/15/2018, have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-29 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?


Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.
Steps  drawn to a mental process recited in the claims include examining and identifying models, selecting or generating  models, identifying structural features, selecting mutation,   making decision to present a candidate compound. 
Addressing the method as computer-assisted and utilizing a computer-implemented model, i.e., which merely requires generic computer implementation, fail to transform the abstract idea into a patent-eligible invention. The claims do not purport to improve the functioning of the computer itself.  Therefore, the claims as a whole do not  provide significantly more than a  generic computer upon which the  claimed method steps are executed. 

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.



In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant post-solution activity.  

Obtaining model data  corresponding to potential candidate compounds is a pre-solution activity directed to aspects of the information being analyzed.

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.

112 second paragrap01 NON-STATUTORY TEMPLATE
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

A.	Claim 21 addresses a step of “selecting a mutation that is structured to activate the particular candidate compound by structurally opening up a domain”.  
First, the term “structurally opening up a domain “ is not clear – opening up to what, what structural change is sufficient to enable an “opening up of a domain”.  Therefore, it is not clear how a mutation is to be selected.
Second, inasmuch as the candidate compound is comprised on multiple domains, it is unclear “opening up” which domain is the objective of the mutation. 

B.	Claim 21 states that a “hinge region represents an interconnecting region of the particular candidate compound that connects different domains”.  If hinge region is merely connecting domains and the objective of the a mutation is to “structurally open a domain”, it is unclear why the mutated candidate compound in “updated first model” addresses a mutated hinge region, and not a mutated domain. 

C.	Further, claim 21 addresses a peptide molecule which, by binding to hinge region, inhibits effect of the mutation. Again, it is not clear, whether the mutation is in a “domain” or in hinge region. 
Please clarify via clearer claim language. 


D.	Claim 21, last step: Claim 21 ends with a step of presenting a lead candidate (emphasis added).  Inasmuch as a candidate is presented as two different models, it is not clear which compound, a candidate compound, a peptide, or both is presented as a lead candidate. 
Please clarify via clearer claim language. 


E.	Claim 24 addresses that “selecting the mutation comprises: designing a mutation process to occur during the biomedical treatment”; at the same time the claim concludes “without pre-making, pre-purifying, or pre-freezing the functional compound before the biomedical treatment”.  Thus, it appears from the end of the claim that a functional compound already exists before the biomedical treatment, whereas the beginning of the claim states that the functional compound is to be generated during the treatment. 
Please clarify via clearer claim language. 

Examiner’s Comment
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112(b) rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. Applicant is reminded that prior art rejections may be applied in light of applicant's amendments in the next Office action.
Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure as it teaches some aspects of the invention and may be useful as 103(a) references:

Futamura et al. (J. Biol. Chem., Vol. 275, No. 6, pp. 4092–4098, 2000) 
(inventor of the instant method) et al.  teach antithrombin, i.e., a molecule containing a hinge region. Antithrombin is  “structured to bind a biological target”, factor Xa.  Futamura et al. demonstrates role of the P15/P14 hinge in activation of antithrombin and its subsequent inhibition of proteinases. Thus, S380E variant of antithrombin (i.e.,  “ an updated compound”) reacts with factor Xa at a rate 190-fold higher than that of control antithrombin.  Thus, the reference concludes that feasibility of creating an activated inhibitory antithrombin through modification of the hinge region of the reactive center loop is demonstrated.    The updated compound has an improved characteristics as factor Xa inhibitor and it would be obvious that as such it presents interest as a lead compound in research for further improvement for use in biomedical treatment. The description of structural characteristics of natural and modified antithrombin is viewed as a “compound model(s).
	 
	Similarly, Hopkins et al.  (Biochemistry 1993, 32, 7650-7657)  teach effects of mutations on structural characteristics and activity of hinge region in serine protease inhibitors, such as anitrypsin.  Hopkins describes a 20 amino acid residue-long “reactive site loop” positions of which are denoted as P15 – P5’ , with P1  being the residue that binds to the target proteinase.  The flanking part of the loop, at positions P9-P15, is the hinge region where the “reactive-site loop” turns and joins beta-sheet. See p. 7650, paragraph joining the columns. Using knowledge of effect of known mutations in hinge region of antithrombin (i.e., molecule described in Futamura, above), Hopkins describes effect of mutations in hinge region on structure and function of antitrypsin. The mutations increase stability of molecules, albeit having deleterious effects on the activity of antithrombin, converting antithrombin from an inhibitor of a-thrombin into a substrate.  
   

Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb